Citation Nr: 1308248	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-43 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an effective date prior to October 6, 2003, for the grant of service connection for post-traumatic stress disorder (PTSD) with anxiety disorder.  

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD with anxiety disorder, for the period from October 6, 2003, until November 13, 2007.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions rendered by the Honolulu, Hawaii Regional Office (RO) of the Department of Veterans Affairs (VA).   
 
By way of history, in a May 2005 decision, the RO granted service connection for PTSD and assigned an initial 30 percent evaluation, effective October 6, 2003.  That initial rating was later increased to 50 percent and included consideration of symptoms resulting from PTSD and an anxiety disorder.  In addition, since November 14, 2007, a 100 percent rating for PTSD with anxiety disorder has been in effect.  The Veteran disagrees with the initial 50 percent rating.  In addition, he contends that an earlier effective date for the grant of service connection is warranted.  

In that same May 2005 decision, the RO denied reopening a claim for service connection for peptic ulcer disease.  The Veteran has filed a timely appeal of that determination.  Unfortunately, the RO has not addressed that claim in several years despite the receipt of additional relevant evidence.  That claim is addressed in the Remand section of the decision below.  

In a July 2008 decision, the RO denied claims for service connection for back pain, irritable bowel syndrome, hypervigilence, and TDIU.  The Veteran filed a notice of disagreement with that determination in July 2008.  He was provided a statement of the case in June 2009.  Therein, the RO explained that "hypervigilence" was a symptom of a disability and was already considered in evaluating the service-connected PTSD.  It continued the denial of the claims for back pain, irritable bowel syndrome, and TDIU.  The Veteran filed a substantive appeal in June 2009.  In September 2010, following the receipt of additional medical treatment records, the RO issued a supplemental statement of the case.  That same month, the Veteran sent VA a letter asking to withdraw his appeal as to the issues listed in the September 2010 supplemental statement of the case.  The RO acknowledged his letter and closed the appeal; however, the following month the Veteran asked that his appeals be reinstated.  Thereafter, he submitted another substantive appeal.  The RO has not certified the issues on appeal and considers them closed.  Because his request for reinstatement of appeal was received outside the applicable appeals period, the Board finds that the claims for service connection for back pain, irritable bowel syndrome, and TDIU no longer remain on appeal.  See generally 38 C.F.R. § 20.204 (2012).  Accordingly, the Board finds that the attempt to reinstate the appeal is best construed as a new claim for benefits.  Accordingly, the claims to reopen service connection for back pain, irritable bowel syndrome, and entitlement to TDIU are referred to the RO for appropriate development.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for peptic ulcer disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The earliest date of a pending claim for service connection for PTSD is October 6, 2003.  

2.  For the period prior to November 14, 2007, PTSD with anxiety disorder results in occupational and social impairment with deficiencies in most areas and is manifested by sleep impairment, nightmares, hypervigilence, anxiety, and difficulty in establishing and maintaining effective social relationships.  Total occupational and social impairment is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 6, 2003, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156(c), 3.159, 3.400 (2012).  

2.  For the period prior to November 14, 2007, the criteria for a 70 percent rating for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  

As to the Veteran's claims arises from his disagreement with the effective date and initial rating following the grant of service connection, courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, identified private and VA outpatient treatment records have been obtained.  Although the Veteran identified Social Security Administration (SSA) records, SSA has repeatedly advised VA that no such records exist.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The Veteran was provided VA examinations in May 2005 and September 2009.  A VA examination addendum was issued in November 2009.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's claims file and past medical history.  The examiners recorded his current complaints, conducted appropriate psychiatric examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Earlier Effective Date

In May 1992, the Veteran filed a claim seeking service connection for "stress induced ulcers."  He reported that he always had a stomach condition, but that such was aggravated as a result of combat service in Vietnam.  No claim was made for any acquired psychiatric disorder.  In a September 1992 decision, the RO denied the claim.  

Thereafter, in December 1995, the Veteran filed a claim seeking service connection for an anxiety disorder.  Among the evidence submitted was a January 2000 letter from Dr. G. W. which indicated that the Veteran had Generalized Anxiety Disorder and Panic Attacks.  The psychiatrist did not state whether such was related to military service.  In May 2000, the RO denied the claim.  

On October 6, 2003, the RO received a claim in which the Veteran stated that he had anxiety or PTSD secondary to his service in Vietnam.  Among the evidence submitted was a December 2003 letter from M. A., L.C.S.W.  In the letter, the social worker states that the Veteran has PTSD related to his service in Vietnam.  VA outpatient treatment records note a diagnosis of PTSD since January 2005.  A VA examiner in May 2005 also found that the Veteran's PTSD was related to his military service in Vietnam.  

In the May 2005 decision on appeal, the RO granted service connection for PTSD, effective October 6, 2003.  

The Veteran contends that he has had PTSD since service, and, therefore, an earlier effective date is warranted.  In addition, following the grant of service connection he submitted a medical report dated in November 1998 that shows a diagnosis of PTSD.  

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2012).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2012); Norris v. West, 12 Vet. App. 413, 421 (1999).

After a review of the contentions and evidence in this case, the Board finds no legal basis for the assignment of an effective date for the award of service connection prior to October 6, 2003.  The October 6, 2003 statement in support of claim is the earliest correspondence from the Veteran in the claims file relating to a claim for PTSD.  While there are earlier claims for stress induced ulcers and an anxiety disorder; decisions on those claims are final.  Significantly, they make no reference to PTSD.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for PTSD prior to October 6, 2003.  

The Veteran's essential contention that an effective date following the day after separation from service is warranted is contrary to law.  Rather, the law provides only that an effective date of the day following separation from service is warranted if a claim is received within the first post-service year.  38 C.F.R. § 3.400(b)(2)(i).  Here, no claim was filed.  The Board also finds that the November 1998 private medical record cannot serve as an earlier claim.  First, the record was not received until several years following the initiation of the claim.  Moreover, the Court in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155(a).  

It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell, citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon v. West, 12 Vet. App. 32, 35 (1998).  

In summation of the Board's findings, prior to October 6, 2003, there was no pending claim for service connection for PTSD or any psychiatric disorder.  The private examination report received in 2005 does not serve as a formal or informal claim for service connection.  As such, an effective date prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  The Veteran has asserted that entitlement arose prior to the date of claim, and this is supported by the record; therefore, the date of claim, October 6, 2003, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2012).  As there is no legal basis for assignment of any earlier effective date than October 6, 2203, the Board finds that an earlier effective date for the grant of service connection for PTSD is not warranted.  Where, as here, the law, and not the evidence, is dispositive, the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Initial Rating Claim

The Veteran has also appealed the initial rating assigned for PTSD.  As noted, the RO assigned an initial disability rating of 50 percent for PTSD, for the period from October 6, 2003, until November 14, 2007.  Thereafter, a 100 percent rating is in effect.  

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection is October 6, 2003.  

Here, in awarding service connection for PTSD, the RO initially denied service connection for an anxiety disorder.  However, it later determined that the anxiety disorder was part of the service-connected disability.  As such, the Board will consider the Veteran's PTSD symptoms and anxiety disorder symptoms in determining the appropriate rating.  To the extent, however, that the Veteran has other non-service-connected psychiatric disorders, such as obsessive compulsive disorder, the Board is aware that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Diagnostic Code 9411 addresses PTSD with anxiety disorder.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  

Under Daignostic Code 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  

Here, on VA examination in May 2005, PTSD resulted in ongoing nightmares about Vietnam, intrusive thoughts, hypervigilence, and an exaggerated startle reflex.  On mental status examination, he had no impairment in thought process, delusions or hallucinations, inappropriate behavior, or memory loss.  The Veteran's PTSD and generalized anxiety disorder resulted in the assignment of a Global Assessment Score of 50, which the examiner characterized as moderate symptoms, but resulting in severe social and industrial impairment.  The examiner described symptoms attributable to PTSD as "moderate."  

Here, the Board finds that this evidence supports the assignment of an initial disability rating of 70 percent but not higher.  First, the Board acknowledges that not all PTSD symptoms typically associated with a 70 percent evaluation were shown.  For instance, he did not have impaired thinking or judgment.  His speech was appropriate.  He did not have continuous panic or depression.  His memory was unimpaired.  In assigning a disability rating, however, the Board is not required "to find the presence of all, most, or even some, of the enumerated symptoms."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  What is significant is the severity of the social and occupational impairment due to his PTSD symptoms.  
Here, the GAF score of 50 represents severe social and industrial impairment.    

VA outpatient treatment records in the months following this examination confirm that the PTSD and anxiety symptoms caused significant occupational and social impairment.  VA outpatient treatment records in 2006 and early 2007 note treatment for PTSD, an anxiety disorder, and obsessive compulsive disorder.  They describe hypervigilence as the primary symptom attributable to PTSD.  

While a 70 percent rating is warranted for this period, the criteria for a rating in excess of 70 percent have not been met.  In this respect, symptoms typically associated with a 100 percent evaluation, such as gross impairment in thought processes, delusions, hallucinations, grossly inappropriate behavior, disorientation to time or place, or inability to perform activities of daily living were not shown.  In addition, while the Veteran was unemployed he was not totally socially impaired.  For instance a September 2006 VA treatment records notes his efforts to maintain a social relationship with another neighbor.  In addition, the GAF score of 45 assigned during this period, while indicative of serious impairment in social and occupational functioning, does not equate to total social and occupational impairment.  

As such, the Board finds that a 70 percent rating, but not greater, is warranted from October 6, 2003 until November 13, 2007.  

Finally, the Board has considered whether this matter should be referred for an "extraschedular rating."  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected psychiatric disability is inadequate.  A comparison between the level of severity and symptomatology of psychiatric disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with service-connected PTSD with anxiety disorder.  Rather, the relevant rating criteria fully encompass his PTSD with anxiety disorder symptomatology and include consideration of the effects of the disability on his social and occupational functioning.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   

ORDER

An effective date prior to October 6, 2003, for the grant of service connection for PTSD with anxiety disorder is denied.  

For the period prior to November 14, 2007, an initial rating of 70 percent for PTSD with anxiety disorder is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

As noted above, in the May 2005 decision, the RO denied reopening a claim for service connection for peptic ulcer disease.  The Veteran has filed a timely appeal of that determination.  Unfortunately, the RO has not addressed that claim in several years despite the receipt of additional relevant evidence.  In cases such as these, the law requires that the additional evidence be reviewed in the first instance by the RO, absent the receipt of a waiver of initial RO review of such evidence.  See 38 C.F.R. § 19.31(2012).  In addition, because the Veteran is not represented it does not appear that he was aware that the issue remained in appellate status.  As such, he should be afforded an opportunity to supplement the record by introducing any additional relevant evidence or argument.  

Finally, while this matter is in remand status, the RO should obtain contemporaneous VA treatment records for peptic ulcer disease, if any.  

Accordingly, this matter is REMANDED for the following action:

1.  Obtain records of treatment for peptic ulcer disease that the Veteran may have received at VA facilities that are not already associated with the claims folder.  If any such records are not available, that fact should be annotated in the claims file.  

2.  Contact the Veteran and provide him an opportunity to identify or provide additional evidence or argument in support of his claim to reopen service connection for peptic ulcer disease.  

3.  Then, readjudicate the claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


